Citation Nr: 9929842	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  94-46 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Whether the assignment of a 10 percent rating for a right 
knee disorder was correct.

3.  Whether the assignment of a 10 percent rating for 
varicose veins of the right leg was correct.

4.  Whether the assignment of a 10 percent rating for 
varicose veins of the left leg was correct.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
November 1993.

By a June 1994 decision, the RO denied the veteran's claims 
of service connection for left knee and right ankle 
disorders, and granted his claims of service connection for a 
right knee disorder and bilateral varicose veins, and 
assigned 0 and 10 percent ratings, respectively; thereafter, 
the veteran appealed to the Board of Veterans' Appeals 
(Board).  In April 1997, the Board denied the veteran's claim 
of service connection for a left knee disorder; as such, this 
matter is no longer at issue.  The Board remanded all of the 
other claims to the RO for further development.  In April 
1999, the RO granted the veteran a higher rating of 10 
percent for his right knee disorder and granted separate 10 
percent ratings for varicose veins of the right and left leg.  
The veteran continues to appeal to the Board for service 
connection for a right ankle disorder and higher ratings for 
the right knee disorder and varicose veins of the right and 
left leg. 

The present Board decision addresses the veteran's claim for 
a higher rating for the right knee disorder.  The claim of 
service connection for a right ankle disorder and claims for 
higher ratings for varicose veins of the right and left leg 
are the subject of the remand which follows the decision.



FINDING OF FACT

Since service, the veteran's right knee disorder has been 
manifested by complaints of intermittent pain; his range of 
motion is from 0 degrees to 130 degrees, with pain on duck 
waddle gait, only; and there are no objective signs of 
instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
knee disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 
(1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
October 1985 to November 1993. 

In May 1989, the veteran presented for treatment and reported 
he had initially injured his right knee in a fall in February 
1989.  At the time of the initial injury, he said, his right 
knee swelled and was painful but he eventually recovered.  
Three days before he presented for treatment in May 1989, he 
said, he slipped and fell on his right knee again.  On 
examination of the right knee, he had discoloration, 
effusion, and tenderness.  X-ray studies of the right knee 
were performed and were not reflective of any fractures.  
Moist heat and medication were recommended.

In November 1991, the veteran again complained of right knee 
problems, including pain with prolonged periods of standing.  
Following an examination, the assessment was chondromalacia 
of the patella.

Service medical records, dated in January 1992, show that the 
veteran complained of right knee pain, particularly with 
running, jumping, and prolonged sitting.  Following an 
examination, the impression was right knee pain.  It was 
suspected that he had an orthopedic lesion such as an old 
torn meniscus or chondromalacia.  X-ray studies of the right 
knee were performed and were not reflective of bony 
abnormalities.  Later that month (in January 1992), the 
veteran underwent an orthopedic consultation examination, and 
the assessment was probable patellofemoral syndrome. 

During a January 1994 VA compensation examination, the 
veteran related he had right leg pain.  He said that the pain 
became manifest when he stood or sat for long periods and 
disappeared with elevation or use of pain medication.  Range 
of motion studies of the right knee revealed he had 140 
degrees of flexion and 0 degrees of extension.  The diagnoses 
included chronic pain secondary to trauma of the right leg.  

By a June 1994 RO decision, service connection was granted 
for a right knee disorder (chondromalacia of the patella) and 
a 0 percent rating was assigned.  
 
Kaiser Permanente treatment records, dated in January 1997, 
show that the veteran complained of right knee pain, with 
popping and snapping.  He also complained of anterior knee 
pain, which was worse with stair climbing, squatting, and 
prolonged sitting.  He said he had no swelling or locking and 
had occasional instability while standing.  On physical 
examination of the right knee, there was no atrophy.  He had 
tenderness of the medial and lateral patellar facets but no 
tenderness of the medial and lateral joint lines.  He had 
pain with patellar compression.  He had full range of motion; 
and his knee was stable.  X-rays were negative.  The 
assessment was patellofemoral syndrome.

During a February 1997 hearing before the undersigned Board 
member, the veteran testified he had current right knee 
problems including pain, weakness, swelling, stiffness, and 
instability.  In particular, he said he had instability when 
he was going up and down stairs, and had increased pain with 
prolonged sitting.  As treatment for his right knee 
condition, he related he had received cortisone injections 
and was utilizing a knee brace on a daily basis.  He said he 
was told that orthopedic surgery for his right knee would be 
needed.  He also said he had taken some time off of work 
because of right knee problems.

Kaiser Permanente treatment records, dated in February 1997, 
are similar to the ones dated in January 1997, which are 
discussed above.  Additionally, the possibility of surgery 
was discussed with the veteran.  It was explained that 
arthroscopy had a 30 percent chance of improving his 
symptoms.  

In May 1997, the veteran underwent right knee arthroscopy 
(with plica excision) at a Kaiser Permanente facility.  The 
postoperative diagnosis was patellofemoral syndrome, plica.  
During his first postoperative visit, in May 1997, it was 
noted that he was doing well.  His range of motion of the 
right knee was 0 to 95 degrees; and his incisions were clean, 
dry, and well-healed.  During his second postoperative visit, 
in July 1997, it was noted he was still having right knee 
pain, which was worse when stair climbing.  It also was noted 
he had a tender inferior pole of the patella. 

The veteran underwent a VA joints compensation examination in 
March 1998.  During the examination, he related he had fallen 
on his right knee on two occasions in May 1989 and had been 
treated for associated swelling.  As for current complaints, 
he said he had right knee pain, which was intermittent in 
nature and became exaggerated with stair climbing and 
prolonged sitting.  He said he used to play soccer, softball, 
and some football but had since given up these activities 
because of his symptoms.  On examination of the right knee, 
he had crepitation, retropatellar tenderness, and mild 
effusion.  The circumference of the right leg was 
approximately 15 5/8 inches while the left leg was 15 1/4 
inches.  Range of motion studies of the right knee revealed 
full extension and approximately 130 degrees of flexion.  His 
gait was described as good but it also was noted that he had 
difficulty doing a duck waddle gait because of right knee 
pain.  He did not use any external support devices.  X-ray 
studies of the right knee, performed in March 1998, were 
normal and did not reveal any bony lesions.  The clinical 
impressions included chondromalacia of the patella of the 
right knee.  The examiner also indicated that the veteran had 
no excess fatigability or incoordination.  He had no weakened 
movement and had no pain on movement, except in the duck 
waddle gait.  Finally, it was noted that he had well-
developed thighs, undoubtedly from his previous athletic 
activities including soccer. 

By an April 1999 RO decision, an increased rating, to 10 
percent, was granted for the veteran's right knee disorder. 

II.  Legal Analysis 

The veteran's claim for a higher rating for his service-
connected right knee disorder is well grounded, meaning 
plausible.  All relevant facts have been properly developed 
to the extent possible and, therefore, the VA's duty to 
assist the veteran has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 1991); 
38 C.F.R. Part 4.  

A 20 percent rating is warranted when there is dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (1999).  A symptomatic knee following removal of a 
semilunar cartilage may be rated 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5259 (1999).

Flexion limited to 45 degrees warrants a 10 percent 
evaluation; and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(1999).  Extension limited to 10 degrees warrants a 10 
percent evaluation; and extension limited to 15 degrees 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (1999).

Slight impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).

A review of the veteran's service medical records shows that 
he apparently injured his right knee, in 1989, in a fall.  
Thereafter, he complained of right knee problems, including 
pain and swelling, and was variously diagnosed as having 
chondromalacia of the patella and patellofemoral syndrome.  
In 1997, he underwent arthroscopic surgery and subsequent 
records show that he did well postoperatively.
 
The most recent VA examination was performed in March 1998.  
During this examination, the veteran related he had right 
knee pain which was intermittent in nature but which became 
exaggerated with activity, including prolonged sitting and 
stair climbing.  On examination, he had mild effusion, 
crepitation, and retropatellar tenderness.  His gait was 
good; and it was noted that he was not utilizing any external 
support devices.  Range of motion studies reflected full 
extension and approximately 130 degrees of flexion.  It was 
specifically noted he had no excess fatigability, 
incoordination, or weakened movement.  It was also noted that 
he did not have pain on movement, except when he performed 
the duck waddle gait.

In the instant case, the evidence fails to demonstrate any 
current dislocation of the semilunar cartilage, with frequent 
episodes of locking, pain, and effusion into the joint; thus, 
a higher rating of 20 percent for the right knee disorder is 
not warranted under Diagnostic Code 5258.  Further, 
Diagnostic Code 5259 is inapplicable as the veteran has not 
undergone semilunar cartilage removal. 

The latest examination (performed in March 1998) shows that 
the veteran's range of the motion of the right knee is 0 to 
130 degrees, and there were similar findings on earlier 
examinations.  See also January 1994 VA compensation 
examination.  The veteran has essentially full range of 
motion of the knee.  (Standard motion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71, Plate II.)  If the right 
knee disorder was strictly rated on the basis of limitation 
of motion, it would be rated zero percent under Diagnostic 
Codes 5260 and 5261.  Additionally, it is noted that when the 
veteran was examined for VA compensation purposes in March 
1998, he had no excess fatigability, incoordination, or 
weakened movement.  It further was noted that he had no pain 
on movement, except when he was doing the duck waddle gait.  
Giving due consideration to the effects of pain, there is no 
credible evidence that right knee motion would be restricted 
to such an extent that a higher rating would be warranted 
under these Codes.  38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

With regard to Diagnostic Code 5257, there is no objective 
evidence that shows even slight instability, as required for 
a 10 percent rating under this Code.  The recent examinations 
show a stable knee and show that he is not utilizing any 
external support devices (i.e. a knee brace).  As such, the 
veteran's claim for a higher rating may not prevail under 
this Diagnostic Code.

In a precedent opinion, the VA General Counsel held that 
separate ratings are available for disabilities manifested by 
instability of the joint (rated under Diagnostic Code 5257) 
and limitation of motion due to arthritis (rated under 
Diagnostic Codes 5003, 5010, 5260, and 5261).  See VAOPGCPREC 
23-97.  Moreover, the VA General Counsel has since held, that 
separate ratings are only warranted in these types of cases 
when the veteran has limitation of motion in his knees to at 
least meet the criteria for a zero-percent rating under 
Diagnostic Codes 5260 or 5261, or when there is probative 
evidence showing the veteran experiences painful motion 
attributable to his arthritis.  See VAOPGCPREC 9-98.  In the 
instant case, there is no basis for a separate rating as the 
evidence does not demonstrate that there is either arthritis 
or limitation of motion of the right knee.

In sum, the Board finds that the evidence does not support a 
finding that at any time during the appeal period a rating 
higher than 10 percent is in order.  In this regard, 
consideration has been given to whether "staged" ratings 
are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Since the preponderance of the evidence is against the 
veteran's claim for a higher rating for his right knee 
disorder, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v Derwinski, 1 Vet. App. 49 (1990).


ORDER

The 10 percent rating assigned the service-connected  right 
knee disorder is proper.


REMAND

In its April 1997 remand, the Board directed the RO to 
arrange for VA orthopedic and peripheral vascular 
examinations of the veteran in order to ascertain, in part, 
the etiology of his right ankle disorder and the severity of 
his bilateral varicose veins.  Pursuant to the remand, the 
veteran did indeed undergo VA orthopedic and peripheral 
vascular examinations.  The examiners, however, failed to 
address all of the questions posed by the Board in its 1997 
remand.  Among other things, the orthopedic examiner failed 
to discuss the relationship, if any, between the veteran's 
right ankle disorder and his service-connected varicose 
veins; and the vascular examiner failed to conduct the Perthe 
test and failed to provide a measurement of the diameter of 
the veteran's varicosities.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Court or the Board confers on a veteran (or 
claimant) the right to compliance with the remand orders, as 
a matter of law, and the Secretary of VA has a concomitant 
duty to ensure compliance with the terms of a remand.  As 
there was not full compliance with the Board's April 1997 
remand (as noted above), the case must again be remanded to 
the RO.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all medical 
providers who have treated him for right 
ankle or bilateral varicose veins since 
his discharge from service in November 
1993.  The RO should directly contact all 
identified sources.  Once obtained, all 
records must be associated with the 
claims folder.

2.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
ascertain the nature and etiology of any 
right ankle disability.  The claims 
folder must be made available to the 
examiner and reviewed in conjunction with 
the examination.  The doctor should 
provide a medical opinion, with full 
rationale, on the etiology of any current 
right ankle disability, including the 
date of onset and whether it was caused 
or worsened (and the degree of any such 
aggravation) by the service-connected 
bilateral varicose veins.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  Such 
opinion should be supported by full 
rationale and reference to specific 
medical records on file.

3.  The RO should arrange for the veteran 
to undergo a VA peripheral vascular 
examination to ascertain the current 
severity of his bilateral varicose veins.  
The examiner should review the claims 
folder prior to the examination.  All 
indicated tests, including the 
Trendelenburg and Perthe tests, should be 
conducted and all findings should be set 
forth in detail.  Additionally, the 
examiner should provide the following 
information: a detailed description of 
the varicose veins, including a 
description of the location of the 
varicosities (i.e. whether they are above 
and below the knee); whether there is any 
involvement of the long saphenous; a 
measurement of the diameter of the 
varicosities in centimeters; whether 
there is any sacculation or distortion, 
and if so, to what extent; whether there 
is any involvement of the deep 
circulation; and whether there is any 
evidence of edema or episodes of 
ulceration.

4.  Following the aforementioned 
development, the RO should review the 
examination report to ensure that the 
Board's directives in this remand action 
have been completed.  Only then should 
the veteran's claim of service connection 
for a right ankle disorder and claim for 
higher ratings for varicose veins of the 
right and left leg be considered under 
all indicated law and regulations.

5.  In the event action taken remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case, and 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further action.

The purpose of this REMAND is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
Additionally, the veteran is informed he may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N.R. ROBIN
	Member, Board of Veterans' Appeals

 

